No. 02-393

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2003 MT 148N


WILLIAM J. BAKER,

              Petitioner and Appellant,

         v.

STATE OF MONTANA,

              Respondent and Respondent.



APPEAL FROM:         District Court of the Eighth Judicial District,
                     In and for the County of Cascade, Cause No. BDC-98-527
                     The Honorable Marge Johnson, Judge presiding.


COUNSEL OF RECORD:

              For Appellant:

                     William J. Baker, Pro Se, Deer Lodge, Montana

              For Respondent:

                     Hon. Mike McGrath, Attorney General; Jennifer Anders,
                     Assistant Attorney General, Helena, Montana

                     Brant Light, Cascade County Attorney; Susan Weber, Deputy
                     County Attorney, Great Falls, Montana


                                                   Submitted on Briefs: May 8, 2003

                                                             Decided: May 23, 2003
Filed:


                     __________________________________________
                                       Clerk
Chief Justice Karla M. Gray delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent. It shall be filed as a

public document with the Clerk of the Supreme Court and shall be reported by case title,

Supreme Court cause number and result to the State Reporter Publishing Company and to

West Group in the quarterly table of noncitable cases issued by this Court.

¶2     In    1999,     William        J.     Baker   was     convicted       of    robbery,

misdemeanor theft and carrying a concealed weapon.                       We affirmed his

conviction on appeal.            State v. Baker, 2000 MT 307, 302 Mont. 408,

15 P.3d 379.           In     2001, Baker petitioned the Eighth Judicial

District      Court,        Cascade        County,   for     postconviction         relief,

asserting he was denied effective assistance of counsel both at

trial and on appeal.            The District Court denied relief, and Baker

appeals.      We affirm.

¶3     On appeal, Baker argues the District Court's denial of his

petition for postconviction relief is contrary to federal law under
Strickland v. Washington (1984), 466 U.S. 668, 104 S.Ct. 2052, 80

L.Ed.2d 674.

¶4     We have determined to decide this case pursuant to our Order

dated February 11, 2003, amending Section 1.3 of our 1996 Internal

Operating Rules and providing for memorandum opinions.                         On the face

of the record and the briefs, it is manifest that the appeal is

without merit because there clearly is sufficient evidence to

support the District Court's finding of fact that the record and


                                               2
the affidavits submitted by Baker's public defender and appellate

defender establish that Baker was given effective assistance of

counsel as required under Strickland in the underlying criminal

proceedings and on appeal.

¶5    Affirmed.



                                        /S/ KARLA M. GRAY


We concur:

/S/   JAMES C. NELSON
/S/   PATRICIA COTTER
/S/   W. WILLIAM LEAPHART
/S/   JIM REGNIER




                                3